 1   PRISCILLA L. O’BRIANT
     Nevada Bar No. 10171
 2   LEWIS BRISBOIS
     6385 South Rainbow Blvd., Suite 600
 3
     Las Vegas, NV 89118
 4   (702) 693-4388; FAX (702) 893-3789
     priscilla.obriant@lewisbrisbois.com
 5
     Attorney for Defendant USAA
 6   Savings Bank
 7
     CARLOS C ALSINA-BATISTA
 8   Admitted Pro Hac Vice
     The Law Offices of Jeffrey Lohman, PC
 9   4740 Green River Rd, Suite310
     Corona, CA 92880
10   Tel. (657) 363-3331
     Fax: 657-246-1311
11   Email: CarlosA@jlohman.com

12   Attorneys for Plaintiff, Grace Howerton

13

14                                    UNITED STATES DISTRICT COURT
                                           DISTRICT OF NEVADA
15                                         LAS VEGAS DIVISION
16   GRACE HOWERTON,                                        Case No. 2:19-cv-01550-KJD-NJK
17
                                   Plaintiff,
                                                            STIPULATION AND ORDER TO STAY THE
18                                                          PROCEEDINGS PENDING ARBITRATION
            v.
19   USAA SAVINGS BANK,
20
                                   Defendant.
21

22          Pursuant to the Federal Arbitration Act (“FAA”), 9 U.S.C. § 3, Defendant USAA Savings Bank

23   (“USAA SB”) and Plaintiff Grace Howerton (“Plaintiff”) hereby stipulate and agree that these

24   proceedings should be stayed pending the outcome of arbitration.

25          This action arises out of a credit card application that Plaintiff submitted, and a credit card

26   account that she opened as a result.       Under the terms of the USAA Credit Card Agreement (the

27   “Agreement”), Plaintiff agreed to arbitrate disputes like this one with USAA SB, specifically Plaintiff’s

28   ///

                    STIPULATED MOTION TO STAY THE PROCEEDINGS PENDING ARBITRATION
                                      Case No. 2:19-cv-01550-KJD-NJK
 1   claim relating to the collection of her credit card debt. (Exhibit A, ¶¶ A.1, A.2.) Before filing a Motion
 2   to Compel Arbitration, USAA SB conferred with Plaintiff, and the parties have agreed to submit this

 3   matter to arbitration.

 4            Section 3 of the FAA provides:

 5               If any suit or proceeding be brought in any of the courts of the United States upon any
                 issue referable to arbitration under an agreement in writing for such arbitration, the court
 6               in which such suit is pending, upon being satisfied that the issue involved in such suit or
                 proceeding is referable to arbitration under such an agreement, shall on application of
 7               one of the parties stay the trial of the action until such arbitration has been had in
                 accordance with the terms of the agreement, providing the applicant for the stay is not in
 8               default in proceeding with such arbitration.

 9   9 U.S.C. § 3 (emphasis added); BEHROOZ MOHAZZABI, Plaintiff, v. WELLS FARGO, N.A.,
10   Defendant., No. 218CV02137RFBVCF, 2019 WL 4675768, *2 (D. Nev. Sept. 25, 2019) (“Section 3 of
11   the FAA provides for a stay of legal proceedings whenever the issues in a case are within the reach of an
12   arbitration agreement.”). Here, Plaintiff’s claim that USAA SB “placed collection calls to Plaintiff
13   seeking and attempting to collect on alleged debts incurred under a credit card agreement issued
14   specifically by Defendant, USAA Savings Bank” is a Covered Claim per the Agreement, specifically
15   Paragraph A.2 subsection (v): “Your Account balance or any billing or collections matters relating to
16   your Account.” (See Doc. 5, ¶ 8; Exhibit A.) Accordingly, Plaintiff’s claim against USAA SB is within
17   the Agreement and subject to arbitration.
18            If and when an award is issued in arbitration, the parties will inform of the same to this honorable
19   Court.
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28
                                                       2
                   STIPULATION AND ORDER TO STAY THE PROCEEDINGS PENDING ARBITRATION
                                       Case No. 2:19-cv-01550-KJD-NJK
 1          For the foregoing reasons, USAA SB and Plaintiff respectfully agree that these proceedings

 2   should be stayed pending the arbitration of Plaintiff’s claim.

 3   Respectfully submitted,

 4
      /s/ Matthew K. Higbee                         /s/ Priscilla L. O’Briant
 5
     MATTHEW K. HIGBEE                             PRISCILLA L. O’BRIANT
 6   Nevada Bar No. 11158                          Nevada Bar No. 10171
     HIGBEE & ASSOCIATES                           LEWIS BRISBOIS BISGAARD & SMITH
 7   2445 Fire Mesa Street, Suite 150              6385 South Rainbow Blvd., Suite 600
     Las Vegas, NV 89128                           Las Vegas, NV 89118
 8

 9   /s/ Carlos C. Alsina-Batista
     CARLOS C ALSINA-BATISTA                       Attorney for Defendant USAA Savings Bank
10   Admitted Pro Hac Vice
     THE LAW OFFICES OF JEFFREY
11   LOHMAN, PC
     4740 Green River Rd, Suite310
12   Corona, CA 92880

13
     Attorneys for Plaintiff, Grace Howerton
14

15

16                                                    ORDER
17          IT IS SO ORDERED.
18                     18TH
            Dated this __          oCTOBER 2019.
                          day of ____________,
19
     ______________________________
20                                                         ___________________________________
                                                           U.S. DISTRICT COURT JUDGE
21

22

23

24

25

26

27

28
                                                      3
                  STIPULATION AND ORDER TO STAY THE PROCEEDINGS PENDING ARBITRATION
                                      Case No. 2:19-cv-01550-KJD-NJK
